              Case 1:19-cv-01045-EPG Document 18 Filed 05/14/20 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
                                                      )   Case No. 1:19-cv-01045-EPG
11   Michelle Jean Russo,                             )
                                                      )   ORDER GRANTING
12                  Plaintiff,                        )   PLAINTIFF’S MOTION FOR EXTENSION
                                                      )   OF TIME
13          vs.                                       )
                                                      )   (ECF No. 17)
14                                                    )
     ANDREW SAUL, COMMISSIONER OF                     )
15   SOCIAL SECURITY,                                 )
                                                      )
16                                                    )
                    Defendant.                        )
17
18
            Upon consideration of Plaintiff’s Motion for Extension of Time (ECF No. 17), for good
19
     cause shown, it is ORDERED that the Plaintiff is hereby allowed an extension of time, no later
20
     than June 10, 2020, to file her Opening Brief.
21
22   IT IS SO ORDERED.
23
24      Dated:     May 13, 2020                                 /s/
                                                          UNITED STATES MAGISTRATE JUDGE
25
26
27
28


                                                 1
